Citation Nr: 9920698	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to medication used in the treatment of 
service-connected asthma. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
January 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns the claim for service connection, arises from a 
November 1993 rating action, with which the veteran disagreed 
in December 1993.  A statement of the case was issued in 
April 1994, and a substantive appeal was received in May 
1994.  A hearing at which the veteran testified regarding 
this matter was conducted at the RO in June 1994.  

The claim with regard to TDIU arises from a November 1994 
application for that benefit, which was denied in an October 
1995 rating action.  A second application for TDIU, received 
in April 1996, is construed as a notice of disagreement with 
the October 1995 decision, and a statement of the case was 
issued in August 1996.  A substantive appeal was received 
later that month and, in January 1997, a hearing at which the 
veteran testified was conducted at the RO with respect to 
this issue.  


REMAND

Regarding the veteran's claim for service connection for 
diabetes mellitus, he contends that the onset of this 
disability is due to the use of prednisone prescribed for the 
treatment of his service-connected asthma.  In this regard, 
the record confirms that in 1989, 1991, and 1992 (as well as 
in later years), the veteran was prescribed prednisone for 
the treatment of his asthma.  The record also confirms that, 
in December 1992, the veteran was diagnosed with non-insulin-
dependent diabetes, which, by December 1994, had progressed 
to insulin-dependent diabetes.  In addition, the record 
contains a number of statements and/or opinions by 
physicians, which address the likelihood of a relationship 
between the use of prednisone and the onset of diabetes.  
These statements, however, appear in places to be 
inconsistent with each other, and to a certain extent, 
internally inconsistent, such that further clarification on 
this question is needed before a final determination is 
entered in this appeal.  

Specifically, the Board observes that the physician who 
primarily treats the veteran's pulmonary disorder was the 
first to diagnose him as having diabetes.  In a statement 
written in December 1992, this physician indicated that the 
veteran had been found to have elevated fasting sugar, and 
medication was provided.  He also specifically wrote that, 

Possibly, the elevated blood sugar is secondary to 
use of Prednisone for an exacerbation of asthma.  
We will follow this.  At any rate, it appears that 
[the veteran] most likely will have non-insulin 
dependent diabetes.  

In September 1993, the veteran underwent an examination for 
VA purposes.  Following that examination, the veteran's final 
diagnoses were as follows:

1. Bronchial asthma, steroid-dependent by history.  

2.  Non-insulin-dependent diabetes mellitus is not 
secondary to the use of Prednisone, but the 
Prednisone indeed plays a part in the onset of his 
hyperglycemia.

The physician who had provided the first statement, above, 
provided a second one in July 1994.  At that time, he 
specifically set forth that he believed, "[the veteran's] 
diabetes stems from the combination of obesity and 
intermittent Prednisone used for his asthma."

This physician provided a third statement in November 1995.  
In that statement, he set forth that he had been treating the 
veteran for insulin-dependent diabetes, among other things.  
He also stated the following:  

I do not believe the Prednisone, itself, has caused 
[the veteran] to develop diabetes as there has 
never been any proof of this, however, I do believe 
the weight gain associated with his intake of 
Prednisone ... contributed to his present medical 
problems.  

It appears, from the foregoing, that the veteran's treating 
physician believes that, at least to some extent, the use of 
prednisone contributed to the veteran's development of 
diabetes.  This was most explicitly stated in this 
physician's July 1994 statement.  In his 1995 statement, 
however, his opinion regarding the link between prednisone 
use and diabetes is a much more tenuous one, although he 
still appears to believe that some connection exists.  

The opinion of the VA physician, who conducted the December 
1993 examination, is likewise confusing.  Although he found 
that the veteran's diabetes was not secondary to the use of 
prednisone, at the same time he concluded that prednisone use 
was responsible for the condition which diabetes produces, 
i.e., hyperglycemia.  

In view of these seemingly contradictory statements, and 
since the Board's own research has indicated that prednisone 
use may "unmask" or "aggravate" diabetes (see Harrison's 
Principles of Internal Medicine, 13th ed., vol. 2, at page 
1974 (1994)), it would be useful to have the physician who 
conducted the December 1993 examination review all the 
evidence, and provide a more detailed and specific opinion 
regarding any etiologic relationship between the use of 
Prednisone and diabetes in this case.  

With respect to the veteran's TDIU claim, the Board must 
defer its final decision until the question regarding the 
veteran's entitlement to service connection for diabetes is 
resolved, since establishing service connection for diabetes 
could result in the RO reaching a favorable determination 
with respect to the TDIU claim.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that, where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.

Under the circumstances described above, this case is 
Remanded to the RO for the following:  

1.  The RO should make arrangements to provide 
the veteran's claims file to the physician who 
examined the veteran in September 1993, in 
order to obtain an opinion from that physician 
regarding the etiology of veteran's diabetes 
mellitus.  The physician should review the 
claims file, to include this Remand, make a 
notation that such review took place, render a 
current diagnosis, and offer an opinion as to 
whether it is at least as likely as not that:  
(a) the veteran developed diabetes as a 
consequence of his prednisone treatment; (b) 
diabetes, although not caused by prednisone, 
was aggravated by his prednisone treatment; or 
(c) diabetes is unrelated, in either its cause 
or its severity, to prednisone treatment.  The 
opinion should include a discussion of the 
veteran's pertinent history, provide citation 
to any records supporting the conclusion 
obtained, and, if any conclusion is 
inconsistent with any medical opinion already 
of record, as for example, the statements 
provided by the veteran's treating physician in 
December 1992, July 1994, and November 1995, an 
explanation to account for that inconsistency.

2.  In the event it is determined that a 
current examination of the veteran would be 
useful, an attempt to accomplish that should be 
made.  The veteran should be informed that 
failure to cooperate might result in adverse 
action pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.  If the veteran should fail to report 
for a scheduled examination, the opinion 
requested above should, nevertheless, still be 
provided.  In addition, if the physician who 
conducted the 1993 examination is not 
available, that should be documented and an 
explanation provided.  The requested opinion 
should then be provided by another physician.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete (for example, if any 
requested opinions are not provided), 
appropriate corrective action should be taken.  

4.  Next, the RO should review the evidence of 
record and enter its determination as to 
whether service connection is warranted for 
diabetes mellitus due to the medication used in 
the treatment of the veteran's service-
connected asthma.  Consideration should also be 
given to the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), wherein it was found that 
secondary service connection may be granted not 
only for a disability which is proximately due 
to or the result of a service-connected 
disability, but also for any disability which 
is being aggravated by a service-connected 
disability.  The RO should also enter its 
determination with respect to the veteran's 
claim for a total disability rating based upon 
individual unemployability due to service-
connected disabilities.  If either decision 
remains adverse to the veteran, the RO should 
issue a supplemental statement of the case to 
the veteran and his representative, both of 
whom should be given a reasonable opportunity 
to respond before the case is returned to the 
Board for further review. 

No action is required of the veteran unless he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


